Of course I agree that the law is as cited and set forth in the majority opinion. There is no question but that the trial court erred in the particular pointed out therein.
But it is so clear to me that appellant suffered no injury by the said erroneous action of the court, that I am forced to dissent from the reversal of the judgment of conviction therefor.
In the first place, I am of the opinion, — and this court has held, at least once — that the fact that appellant was convicted of the offense of manslaughter in the second degree operated to cure, or obviate any harmful effects of, the said error. See Carr v. State, 23 Ala. App. 584, 129 So. 484.
But aside from the above, the fact that the learned trial court charged the jury trying the case, specifically, as follows:
"Gentlemen of the Jury, as I explained to you at the outset of this case, this defendant R. J. Barnett is charged by an indictment of the grand jury 'unlawfully and with malice aforethought killed Elizabeth Alverson by driving an automobile over or against her.' As I told you, that indictment charges the highest degree of unlawful homicide. The four degrees of unlawful homicide in Alabama are murder in the first degree, murder in the second degree, manslaughter in the first degree and manslaughter in the second degree, so the other three degrees of homicide are carried in that indictment. Although they are not written in there the law says it carries all three lower degrees of homicide. Now, under the law which this court is bound by (in) this case is submitted to you on the charge of manslaughter in the second degree, which I will explain to you later.
"In answer to that indictment of the grand jury which the defendant is being tried on he says he is not guilty of any of the things or matters charged in that count of the indictment of manslaughter in the second degree;"
And as follows:
"Now, gentlemen of the jury, we come down to the proposition of the penalty as *Page 298 
provided for manslaughter in the second degree as provided under the statute. If you are convinced beyond a reasonable doubt and to a moral certainty that this defendant is guilty the form of your verdict would be: 'We, the jury, find the defendant guilty of manslaughter in the second degree — and, and you may fix his punishment at not more than twelve months hard labor for the county and not less than ten days, or in the event you should not want to give him hard labor you can say so many months, weeks or days in the county jail, and, in addition to either of these punishments should you see fit you may impose a fine not to exceed Five hundred dollars. It may be any amount less than that. In the event you are not convinced beyond a reasonable doubt and to a moral certainty that he is guilty of manslaughter in the second degree, as I have defined to you, under the evidence in this case, it would be your duty to acquit him, and in that event the form of your verdict would be 'We, the jury, find the defendant not guilty, and in either event one of your number will sign as foreman;"
And that he told defendant's (appellant's) counsel, in open court, upon overruling said counsel's objection to going to trial without a special venire, that "the Court of Appeals and the Supreme Court had passed upon the questions involved in this case and under the testimony had eliminated everything except manslaughter in the second degree to which he would confine the State in its prosecution," seems to me to make it doubly clear that appellant suffered no injury by the action of the court made the basis, by the majority, of the reversal of the judgment of conviction. See Blair v. State, 22 Ala. App. 24,113 So. 414, and, especially, the opinion of the Supreme Court in denying the petition for writ of certiorari in same,216 Ala. 463, 113 So. 414.
                              On Rehearing.